Citation Nr: 9916630	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-42 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected residuals of a fracture of the left fifth (little) 
finger.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which granted service 
connection and a noncompensable rating for residuals of a 
fracture of the left fifth finger; the veteran appealed for a 
higher rating.  A hearing was conducted before an RO hearing 
officer in May 1996.

Additionally, during the course of this appeal, the RO denied 
entitlement to a total disability compensation rating based 
on individual unemployability in a February 1999 decision.  
As the veteran has not appealed this decision, the issue is 
not in appellate status and will not be addressed by the 
Board.


FINDING OF FACT

The residuals of a fracture of the left fifth finger are 
manifested by a 5-degree flexion deformity of the distal 
phalanx, and otherwise complete flexion and extension.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the left fifth finger have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1944 to 
February 1946.  Service medical records are negative for a 
fracture of the left fifth finger.

In June 1994, the veteran's claim for service connection for 
residuals of a fracture of the left fifth finger was received 
by the RO.  He asserted that he incurred a fracture of the 
left fifth finger while playing softball during service in 
1944.  He submitted a statement by a friend who said he 
recalled that the veteran returned home on leave in 1944 and 
reported incurring a fracture of the left fifth finger.

At a May 1996 RO hearing, the veteran reiterated many of his 
assertions and added that he was left-handed at birth, but 
was forced to write with his right hand in elementary school.  
He complained of pain in his left fifth finger which had 
increased in the past few years, and said it was worse on 
use.  He testified that he was able to move his fifth finger 
but that it did not do much bending.

By a letter dated in May 1996, a private doctor, D. D. Getz, 
M.D., of Coastal Orthopaedics, indicated that he saw the 
veteran in May 1996, and that an X-ray study of the veteran's 
left fifth finger showed malunited fractures of the proximal 
and distal phalanx of the finger in relatively poor position.  
He noted that the fracture was healed but somewhat angulated, 
with some evidence of early traumatic arthritis.  He opined 
that the fracture occurred in an accident in 1945.

In an August 1996 decision, the RO granted service connection 
and a noncompensable rating for residuals of a fracture of 
the left fifth finger.

By a statement dated in August 1996, the veteran asserted 
that he was forced to quit his job in June 1996 due to his 
service-connected disability of the left fifth finger.  He 
said he was unable to perform his job as a housekeeper as he 
could not grip with his left hand.  By a statement dated in 
September 1996, he said that he was currently working as a 
security guard.  

In September 1996, the veteran submitted a May 1996 X-ray of 
his left fifth finger taken by Coastal Orthopaedics, with no 
written report.

In an October 1996 statement, he asserted that his residuals 
of a fracture of the left fifth finger were manifested by a 
functional loss of the finger, weakness, and pain, and was 
equivalent to extremely unfavorable ankylosis.

At an October 1996 VA examination, the veteran reported that 
he was retired, and said he could not perform his job because 
of his residuals of a fracture of the left fifth finger.  He 
complained of pain in that finger.  On examination, there was 
a 5-degree flexion deformity of the distal phalanx of the 
left fifth finger, and function of the left fifth finger was 
otherwise within normal limits, with complete flexion and 
extension.  There was no swelling or angulation.  There was 
good function, strength, and dexterity of both hands, and the 
examiner indicated that the veteran was right-handed.  The 
diagnosis was a status post baseball-type injury of the left 
little finger with a 5-degree flexion deformity and 
degenerative joint disease of the proximal interphalangeal 
(PIP) joint and distal interphalangeal (DIP) joint.  The 
examiner opined that the veteran had no functional impairment 
of the left hand secondary to the baseball-type injury of the 
left fifth finger.  In an addendum dated in June 1997, the 
examiner stated that he had reviewed a private X-ray study of 
the left hand, and concluded that the degenerative joint 
disease of the left fifth finger did not result in any 
functional impairment of the left hand.  He noted that the 
veteran told him he was born left-handed and was changed to 
right-handed during school, and did most things with his 
right hand.  He opined that the veteran was not unemployable 
due to his residuals of a fracture of the left fifth finger.

By a statement dated in December 1996, the veteran asserted 
that he was left-handed, and said that the VA examiner did 
not adequately test the function of his left hand.  He 
reiterated some of his assertions in a subsequent statement.

In March 1997, the RO requested that a VA radiologist 
evaluate the private X-ray submitted by the veteran.  In a 
subsequent report, a VA doctor indicated that a May 1996 X-
ray of the left fifth finger from Coastal Orthopaedics showed 
cystic change in the head of the proximal phalanx, some 
shortening of the middle phalanx, and deformity across the 
DIP joint, with a bony spur extending from the base of the 
distal phalanx across the superior aspect of the DIP joint.  
There was bony spurring at the inferior aspect of the PIP 
joint.  The doctor opined that such findings were most 
consistent with an old trauma, with associated degenerative 
changes at the PIP and DIP joints of the left little finger.

A statement received in January 1997 from the veteran 
indicates that he stopped working in October 1996.


II.  Analysis

The veteran's claim for a higher (compensable) rating for his 
service-connected residuals of a fracture of the left fifth 
finger is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Ankylosis of the fifth (little) finger of either hand is 
rated 0 percent.  38 C.F.R. § 4.71a, Code 5227. 

In May 1996, a private doctor, Dr. Getz, stated that he 
examined the veteran in May 1996, and that an X-ray showed a 
healed and malunited fracture of the proximal and distal 
phalanx of the left fifth finger, in relatively poor 
position.  A VA doctor reviewed the same private X-ray study 
in 1997, and noted bony spurring of the DIP and PIP joints of 
the left fifth finger, with shortening of the middle phalanx 
and deformity across the DIP joint.

On VA examination in October 1996, there was a 5-degree 
flexion deformity of the distal phalanx of the left fifth 
finger, and function of the left fifth finger was otherwise 
within normal limits, with complete flexion and extension.  
There was no swelling or angulation.  There was good 
function, strength, and dexterity of both hands.

An increased rating is not warranted on the basis of 
limitation of flexion of the left fifth finger, as such 
limitation of motion is rated noncompensable.  38 C.F.R. § 
4.71a, Code 5227.  Furthermore, the Board notes that even if 
the veteran's left fifth finger was completely fixed, with no 
motion whatsoever (ankylosis), he would be entitled to no 
more than the noncompensable evaluation already assigned 
under Code 5227.  A compensable rating would require 
"extremely unfavorable ankylosis," rated as amputation of 
the finger, and the veteran does not have such condition.  
See note following Code 5227, and Code 5156.

The Board finds no basis on which a compensable rating may be 
assigned for the veteran's residuals of a fracture of the 
left fifth finger.  The preponderance of the evidence is 
against a compensable rating, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A higher (compensable) rating for residuals of a fracture of 
the left fifth finger is denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

